DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. 
	In re pages 7-9, applicants argue that Groppa and Schmalstieg, alone or in combination, fail to disclose "modifying the live image of the real environment with the content based on the keying mask" as recited in claim 4 because Schmalstieg does not disclose modifying the live image 422 itself in order to generate a synthetic image but, rather, components of the live image 422 (e.g., camera pose and mask 425) are used to determine how to render the 3D reconstruction 415.
	In response, the examiner respectfully disagrees. Schmalstieg discloses in page 8, paragraph #0105 that “In step 440, synthetic image 432 may be combined with live image 422 and pixels associated with mask 425 may be replaced by corresponding pixels in region 435. In some embodiments, mask 445 (which may correspond to M') shown in step 440 may be larger than mask 425 (which may correspond to M). As shown in FIG. 4, prior to correction, there may be bleed, ghosting or other artifacts 450 in combined image 345 due to tracking or other errors”. From this passage, it is clear that the live image 422 of Schmalstieg is modified according to the mask 425. Thus, the combination of Groppa and Schmalstieg does indeed disclose the claimed "modifying the live image of the real environment with the content based on the keying mask" as recited in claim 4. 
                                    Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 4, 6-9, 11-13, 15-17, 19-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Groppa et al. (US 2016/0148429 A1) in view of Schmalstieg (US 2014/0321702 A1).
In considering claim 4, Groppa and Schmalstieg teach all the claimed subject matter. Groppa discloses a method comprising: at a head-mounted device including an image sensor (see Fig. 4, HMD and camera 404) and one or more processors: capturing, via the image sensor, a live image of a real environments (see [0033], image processor and [0039], general storage for processing steps); detecting, using the one or more processors, a first portion of the live image of the real environment within a color range (see [0019], providing renderings from the perspective of the user 102 using one or more cameras, using a merged view 116 superimposed from a virtual environment 114); generating, using the one or more processors based on the first portion of the live image of the real environment, a keying mask corresponding to a second portion of the live image of the real environment (see [0023], chroma keys may be utilized to cover objects in the merged view 116, and [0036], for steps 510-514, generating a merged video stream, captured pixels are determined to be within a chroma key range by determining if the pixels are within a depth range or not).
However, Groppa fails to disclose modifying, using the one or more processors, the live image of the real environment with content based on the keying mask, in order to generate a display image; and displaying, on the display, the display image. Further, the examiner maintains that it was well known in the art as taught by Schmalstieg. 
Schmalstieg teaches modifying, using the one or more processors, the image of the real environment with content based on the keying mask, in order to generate a display image; and displaying, on the display, the display image (see Fig. 4, the reconstructed scene 415 is equivalent to a real environment, the reconstruction scene 415 is modified based on the keying mask 425, and synthetic image 432, is equivalent to modifying content, to be combined with reconstruction scene 415 based on image 422, see also Fig. 3, the image correction of 465 in Fig. 4 is described in Fig. 3, in which optical and color correction may occur, and see further Fig. 5 describing combining live and synthetic images using two mask regions). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate with Groppa the limitation of comparing a live and synthetic images in a mixed reality application for the purpose of replacing pixels of a live environment based on a mask.
In considering claim 6, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses the head-mounted device includes a communications interface and obtaining the content includes receiving the content via the communications interface (see [0035], receiving video input signals via various sources, see also Fig. 5 receiving video input 502).
In considering claim 7, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 6. Groppa discloses the live image of the real environment is not transmitted via the communications interface (see [0017], only selectively bringing in real-world objects into the virtual environment).
In considering claim 8, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 6. Groppa discloses neither the live image of the real environment nor the display image is received via the communications interface (see Fig. 4, content could refer to the position and tracking data received at the interface of processor 402 instead of image processor 408, in which case no image data would be received while processing position and tracking data, see also [0021], generating a depth map using position and tracking information).
In considering claim 9, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses the head-mounted device includes one or more positional tracking sensors generating positional tracking data, wherein the content is based on the positional tracking data (see Fig. 4, content could refer to the position and tracking data received at the interface of processor 402 instead of image processor 408, in which case no image data would be received while processing position and tracking data, see also [0021], generating a depth map using position and tracking information).
In considering claim 11, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses before detecting the first portion of the live image of the real environment within the color range, performing, using the one or more processors, image processing of the live image of the real environment (see [0019], providing renderings from the perspective of the user 102 using one or more cameras, using a merged view 116 superimposed from a virtual environment 114).
In considering claim 12, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 11. Groppa discloses the image processing includes at least one of debayering, chromatic aberration correction, or color format conversion (see [0025], image processing rules include keying to a particular chroma color hue, by excluding the background to present objects).
In considering claim 13, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses generating the keying mask corresponding to the second portion of the live image of the real environment includes performing noise reduction of a preliminary mask corresponding to the first portion of the live image of the real environment (see [0025], image processing rules include keying to a particular chroma color hue, by excluding the background to present objects).
In considering claim 15, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses generating the display image includes compositing the live image of the real environment and the content based on the keying mask (see [0023], chroma keys may be utilized to cover objects in the merged view 116, and [0036], for steps 510-514, generating a merged video stream, captured pixels are determined to be within a chroma key range by determining if the pixels are within a depth range or not).
In considering claim 16, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses generating the display image includes replacing the second portion of the live image of the real environment with the content (see [0023], chroma keys may be utilized to cover objects in the merged view 116, and [0036], for steps 510-514, generating a merged video stream, captured pixels are determined to be within a chroma key range by determining if the pixels are within a depth range or not).
In considering claim 17, Groppa and Schmalstieg teach all the claimed subject matter. Claim 17 is met for the same reasons as claim 4.
In considering claim 19, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 17. Claim 19 is met for the same reasons as claim 6.
In considering claim 20, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 19. Claim 20 is met for the same reasons as claim 7.
In considering claim 21, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 17. Claim 21 is met for the same reasons as claim 9.
In considering claim 23, Groppa and Schmalstieg teach all the claimed subject matter. Claim 23 is met for the same reasons as claim 4.
In considering claim 24, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Schmalstieg discloses wherein the keying mask indicates a subset of pixels of the live image of the real environment, and wherein the subset of pixels corresponds to the second portion of the live image of the real environment (see Fig. 4 and [0103], mask 425 is a second portion of the image of the real environment).  
In considering claim 25, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses wherein the keying mask is a chroma keying mask (see [0023], chroma key color).
5. 	Claims 5, 10, 14, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Groppa et al. (US 2016/0148429 A1) in view of Schmalstieg (US 2014/0321702 A1) and further in view of Ramaswamy et al. (US 9792491 B1).
In considering claim 5, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 4. However, Groppa fails to disclose a latency between capturing the live image of the real environment and displaying the display image is less than a frame at a frame rate of at least 75 frames per second. Further, the examiner maintains that it was well known in the art as taught by Ramaswamy. Ramaswamy teaches a latency between capturing the image of the real environment and displaying the display image is less than a frame at a frame rate of at least 75 frames per second (see col 15, line 37-43, the frame rate may be below a threshold frame rate). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate with Groppa the limitation of a frame rate threshold for the purpose of determining object position.
In considering claim 10, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 9. However, Groppa fails to disclose the positional tracking sensors include one or more infrared sensors. Further, the examiner maintains that it was well known in the art as taught by Ramaswamy. Ramaswamy teaches the positional tracking sensors include one or more infrared sensors (see col 3, lines 27-31, the image capture element may include infrared). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate with Groppa the limitation of infrared detection for the purpose of capturing real images.
In considering claim 14, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 13. However, Groppa fails to disclose the noise reduction includes at least one of a morphological filter, blob removal, or edge smoothing. Further, the examiner maintains that it was well known in the art as taught by Ramaswamy. Ramaswamy teaches the noise reduction includes at least one of a morphological filter, blob removal, or edge smoothing (see col 7, lines 55-60, filtering may be applied to image data including edge-detection and smoothing). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate with Groppa the limitation of performing edge detect and smooth for the purpose of processing image data.
In considering claim 18, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 17. Claim 18 is met for the same reasons as claim 5.
In considering claim 22, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 21. Claim 22 is met for the same reasons as claim 10.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 2, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422